Locher, J.,
dissenting. Because the March 12, 1987 order is unlawful and unreasonable, I must respectfully dissent.
MCI was unlawfully deprived of its right to notice and hearing pursuant to R.C. 4905.26 prior to the issuance of this order. MCI was entitled to notice and hearing pursuant to R.C. 4905.26 because the PUCO relied upon R.C. 4905.26 as authority to set access rates in these proceedings. R.C. 4905.26 provides:
“Upon complaint in writing against any public utility by any person, firm, corporation, or upon the initiative or complaint of the public utilities commission, that any rate, fare, charge, toll, rental, schedule, classification, or service, or any joint rate, fare, charge, toll, rental, schedule, classification, or service rendered, charged, demanded, exacted, or proposed to be rendered, charged, demanded, or exacted, is in any respect unjust, unreasonable, unjustly discriminatory, unjustly preferential, or in violar tion of law, or that any regulation, measurement, or practice affecting or relating to any service furnished by said public utility, or in connection with such service, is, or will be, in any respect unreasonable, unjust, insufficient, unjustly discriminatory, or unjustly preferential, or that any service is, or will be, inadequate or cannot be obtained, and, upon complaint of a public utility as to any matters affecting its own product or service, if it appears that reasonable grounds for complaint are stated, the commission shall fix a time for hearing and shall notify complainants and the public utility thereof, and shall publish notice thereof in a newspaper of general circulation in each county in which complaint has arisen. Such notice shall be served and publication made not less than fifteen days nor more than thirty days before hearing and shall state the matters complained of. The commission may adjourn such hearing from time to time.” (Emphasis added.)
It is well-established that the PUCO has the power to invoke its authority under R.C. 4909.15(D) to fix new rates and order them to be substi*273tuted for existing rates following the completion of an R.C. 4905.26 investigation and hearing. Ohio Utilities Co. v. Pub. Util. Comm. (1979), 58 Ohio St. 2d 153, 12 O.O. 3d 167] 389 N.E. 2d 483. The PUCO used this power when it created the system for determining access charges in its order of May 21, 1984.
The majority finds that R.C. 4905.26 was properly followed because a hearing was held in 1983, prior to the May 21, 1984 order. However, this is not enough. There have been no hearings since 1983, and R.C. 4905.26 still controls the proceedings in this matter. See MCI Telecommunications Corp. v. Pub. Util. Comm. (1987), 32 Ohio St. 3d 306, 314, 513 N.E. 2d 337, 346 (Locher, J., dissenting). R.C. 4905.26 is the statutory authority pursuant to which the PUCO can initiate and resolve various issues in this access-charge case. The PUCO cites no specific statutory authority or any case law to support its position that it may establish rates in a generic rule-making proceeding. There is no statute that authorizes the PUCO to set rates through such quasi-legislative rule-making activities. As a creature of statute, the PUCO may not exercise jurisdiction beyond that conferred by statute. Dayton Communications Corp. v. Pub. Util. Comm. (1980), 64 Ohio St. 2d 302, 18 O.O. 3d 478, 414 N.E. 2d 1051. R.C. 4905.26 is the only statutory authority for rate determinations in this case and it requires notice and a hearing.
The March 12, 1987 order made the following significant determinations: (1) it established a ceiling for the access charges which local telephone companies could charge to long distance companies; (2) it set a date for discontinuation of the local companies’ pooling of access-charge collections; (3) it provided for the distribution of funds in the pool; (4) it established regulations and practices as to how access charges will be billed by local companies; and (5) it required reductions in the local companies’ long distance rates. Such an order should not have been made without prior notice and public hearings. The comments submitted in the deficient “notice and comment” procedure show conflicting opinions as to the facts involved. These conflicting opinions are sufficient to show that “reasonable grounds for complaint” existed under R.C. 4905.26. The PUCO never gave MCI any opportunity to try to substantiate its allegations at an evidentiary hearing. Such a hearing was requested and the PUCO should have granted that hearing as required by R.C. 4905.26.
Furthermore, this court has held that PUCO orders should be reversed and remanded if they are not based upon the record or any specific finding of fact. See Ideal Transp. Co. v. Pub. Util. Comm. (1975), 42 Ohio St. 2d 195, 71 O.O. 2d 183, 326 N.E. 2d 861; Motor Service Co. v. Pub. Util. Comm. (1974), 39 Ohio St. 2d 5, 68 O.O. 2d 3, 313 N.E. 2d 803. Because of the lack of hearings in the cause sub judice, the PUCO did not have a sufficient evidentiary record upon which to base the instant order.3
There can be no doubt that MCI *274was denied due process of law when the PUCO issued its March 12, 1987 order without holding a hearing and giving notice to the parties under R.C. 4905.26. Today’s decision allows the PUCO to exceed its statutory authority. Moreover, the order was based upon an insufficient record as a consequence of the lack of a hearing. Therefore, I find such order to be unreasonable and unlawful.
Based on the foregoing, I would reverse and remand this case for further proceedings.
H. Brown, J., concurs in the foregoing dissenting opinion.

 In any event, some form of hearing should be held to determine these matters. The necessity of a hearing is best stated by Commissioner Gaylord in her dissenting opinion: “The Commission has said repeatedly since 1984 in various Entries and Opinions and Orders that we are interested in obtaining company-specific, cost-based intrastate access charges. I see no reason not to evaluate costs at the state level. This would involve obtaining cost figures, probably through a hearing * * *. We have no *274idea where we stand in relationship to true costs * * *. We should have a hearing to find, this out and do our evaluating based, on solid numbers. ” (Emphasis added.)